IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                      No. 84951
                RESIGNATION OF CLAYTON K. RICE
                II, BAR NO. 4067.

                                                                          Fl ED
                                                                              4-231




                          ORDER GRANTING PETITION FOR RESIGNATION
                            This is a joint petition by the State Bar of Nevada and attorney
                Clayton K. Rice, II for his resignation from the Nevada bar.
                            SCR 98(5) provides that Nevada attorneys who are not actively
                practicing law in this state may resign from the state bar if certain
                conditions are met. The petition includes statements from state bar staff
                confirming that no disciplinary, fee dispute arbitration, or client security
                fund matters are pending against Rice; and that he is current on all
                membership fee payments and other financial commitments relating to his
                practice of law in this state. See SCR 98(5)(a)(1)-(2).
                            Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation. See SCR 98(5)(a)(2). Rice acknowledges that his resignation is
                irrevocable and that the state bar retains continuing jurisdiction with
                respect to matters involving a past member's conduct prior to resignation.
                See SCR 98(5)(c)-(d). Finally, Rice has submitted an affidavit of compliance
                with SCR 115. See SCR 98(5)(e).



SUPREME COURT
        OF
     NEVADA
                                                                             2,1,..1,3,010
(0) 1947A
                                  The   petition   satisfies the     requirements of SCR   98(5).
                      Accordingly, we approve attorney Clayton K. Rice, II's resignation. SCR
                      98(5)(a)(2). The petition is hereby granted.
                                  It is so ORDERED.


                                                                                             C.J.




                      ce:   Bar Counsel, State Bar of Nevada
                            Clayton K. Rice, II
                            Executive Director
                            Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    aggito